DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US PG. Pub. 2007/0090519) in view of Lemak et al. (US PG. Pub. 2011/0014417).

Regarding claim 1 – Carter teaches a substrate (figs. 4 & 7) for mounting an electronic element (20 [paragraph 0037] Carter states, “electronic component 20”) comprising: a first substrate (fig. 4, combination of layers 14 & 24 [paragraph 0037 & 0034] Carter states, “epoxy layer 24…polyimide encapsulating coat 14”) that comprising a first surface (top surface of layer 24) and a second surface (bottom surface of layer 14) opposite to the first surface; a second substrate (fig. 7, 16 [paragraph 0035] Carter states, “template 16 that surrounds the device 10”) that comprising a third surface (upper surface of second substrate 16)) and a fourth surface (bottom surface of second 
 	Carter does not teach wherein the third substrate has a larger heat conduction in a direction perpendicular to the longitudinal direction of the mounting portion than heat conduction in the longitudinal direction of the mounting portion; in plan view.
 	Lemak teaches a substrate (figs. 1 & 7) for mounting an electronic element (H) comprising: a second substrate (4) and a third substrate (2) that is made of a carbon material ([paragraph 0032] Lemak states, “graphite sheet 2”) and wherein the third substrate (2) has a larger heat conduction in a direction (X-axis or Y-axis direction when viewed in a plan view as claim requires) perpendicular to the longitudinal direction of the mounting portion than heat conduction in the longitudinal direction (Z-axis direction when viewed in a plan view as claim requires) of the mounting portion; in plan view 
  	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate for mounting an electronic element having a third substrate made of carbon as taught by Carter with the third substrate made of carbon and having a larger heat conduction in a direction perpendicular to the longitudinal direction than heat conduction in the longitudinal direction as taught by Lemak because Lemak states regarding this feature “It is possible to raise heat conduction efficiency drastically by using highly oriented pyrolytic graphite which has a thermal conductivity that is higher than normal graphite” [paragraph 0059].

Regarding claim 8 – Carter in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the second substrate (Carter; fig. 7, 16) is in a frame shape (figure 7 shows a 3-D view showing the second substrate 16 considered to have a “frame shape”).

Claims 1-8 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US Patent 4711804) in view of Lemak et al.

Regarding claim 1 – Burgess teaches a substrate (figs. 1-2 [title] Burgess states, “Circuit Board Construction”) for mounting an electronic element (fig. 2, 1 [column 3 line 50] Burgess states, “Chip package 1”) comprising: a first substrate (upper substrate 24 
 	Carter does not teach wherein the third substrate is made of a carbon material and wherein the third substrate has a larger heat conduction in a direction perpendicular to the longitudinal direction of the mounting portion than heat conduction in the longitudinal direction of the mounting portion; in plan view.
 	Lemak teaches a substrate (figs. 1 & 7) for mounting an electronic element (H) comprising: a second substrate (4) and a third substrate (2) that is made of a carbon material ([paragraph 0032] Lemak states, “graphite sheet 2”) and wherein the third 
  	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate for mounting an electronic element having a third substrate as taught by Burgess with the third substrate being made of a carbon material and having a larger heat conduction in a direction perpendicular to the longitudinal direction than heat conduction in the longitudinal direction as taught by Lemak because Lemak states regarding this feature “It is possible to raise heat conduction efficiency drastically by using highly oriented pyrolytic graphite which has a thermal conductivity that is higher than normal graphite” [paragraph 0059].

Regarding claim 2 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the second substrate (Burgess; fig. 2, 11) is a metal ([column 4 lines 8-10] Burgess states, “the plate may be comprised typically of copper, aluminum or other metals of equivalent properties”).



Regarding claim 4 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to 1, wherein the third substrate (Lemak; figs. 1 & 3, 2) has a larger heat conduction in the thickness direction (x-direction) than heat conduction in a direction perpendicular (z-direction) to the thickness direction, in longitudinal sectional view in the longitudinal direction ([paragraph 0033] Lemak states, “which utilizes the high thermal conductivity in the X-Y plane by arranging with a contact surface C seen in FIG. 3 with a heat source H”) of the mounting portion (mounting portion having component H).

Regarding claim 5 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 1, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a seventh surface (top surface of lower layer 24) facing the fourth surface and the sixth surface, and an eighth surface (bottom surface of lower layer 24) opposite to the seventh surface (claimed structure shown in figure 2).



Regarding claim 7 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein a thickness of the second substrate (Burgess; fig. 2, 11) and a thickness of the third substrate (12) are equal in size (claimed structure shown in figure 7).

Regarding claim 8 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 1, wherein the second substrate (Burgess; figs. 1-2, 11) is in a frame shape (figure 1 shows a plan view and is considered to have a “frame shape”).

Regarding claim 11 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to 2, wherein the third substrate (Lemak; fig. 3, 2) has a larger heat conduction in the thickness direction than heat conduction in a direction perpendicular to the thickness direction, in longitudinal sectional view in the longitudinal direction ([paragraph 0033] Lemak states, “which utilizes the high thermal conductivity in the X-Y plane by arranging with a contact surface C seen in FIG. 3 with a heat source H”) of the mounting portion (mounting portion having component H).

Regarding claim 12 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to 3, wherein the third substrate (Lemak; fig. 3, 2) has a larger heat conduction in the thickness direction than heat conduction in a direction perpendicular to the thickness direction, in longitudinal sectional view in the longitudinal direction ([paragraph 0033] Lemak states, “which utilizes the high thermal conductivity in the X-Y plane by arranging with a contact surface C seen in FIG. 3 with a heat source H”) of the mounting portion (mounting portion having component H).

Regarding claim 13 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 2, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a seventh surface (top surface of lower layer 24) facing the fourth surface and the sixth surface, and an eighth surface (bottom surface of lower layer 24) opposite to the seventh surface (claimed structure shown in figure 2).

Regarding claim 14 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 3, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a 

Regarding claim 15 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 4, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a seventh surface (top surface of lower layer 24) facing the fourth surface and the sixth surface, and an eighth surface (bottom surface of lower layer 24) opposite to the seventh surface (claimed structure shown in figure 2).

Regarding claim 16 – Burgess in view of Lemak teach the substrate for mounting the electronic element according to claim 11, further comprising: a fourth substrate (Burgess; fig. 2, lower layer 24) that is located on the fourth surface (bottom surface of second substrate 11) and the sixth surface (bottom surface of third substrate 12), is made of an insulator ( [column 4 line 32] Burgess states, “insulative layer 24”), and comprising a seventh surface (top surface of lower layer 24) facing the fourth surface and the sixth surface, and an eighth surface (bottom surface of lower layer 24) opposite to the seventh surface (claimed structure shown in figure 2).

.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Lemak et al. as applied to claim 1 above, and further in view of Takashi et al. (JP2009094213) as disclosed on the IDS dated 7/29/2020.

Regarding claim 9 – Burgess in view of Lemak teach an electronic device, comprising: the substrate for mounting the electronic element according to claim 1; but fail to teach an electronic element mounted on the mounting portion of the substrate for mounting the electronic element; and a wiring substrate or a package for housing an electronic element on which the substrate for mounting the electronic element is mounted.
 	Takashi teaches an electronic device (fig. 4 [title] Takashi states, “Light emitting device”) and an electronic element (1 [Abstract] Takashi states, “LED chip 1”) mounted on the mounting portion of the substrate (30) for mounting the electronic element (1; claimed structure shown in figure 4); and a wiring substrate (2 [Abstract] Takashi states, 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate for mounting the electronic element as taught by Burgess in view of Lemak with an electronic device having a wiring substrate on which the substrate for mounting the electronic element is mounted as taught by Takashi because including an additional wiring substrate that accommodates the substrate for mounting the electronic element allows further interconnection between the electronic element and other components on the wiring substrate.

Regarding claim 10 – Burgess in view of Lemak and Takashi teach an electronic module comprising: the electronic device according to claim 9; and a module substrate (fig. 4, 7 [Abstract] Takashi states, “wiring substrate 7”) to which the electronic device (structure shown above the module substrate 7) is connected (see fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yu et al. (US PG. Pub. 2018/0352646) discloses a printed circuit board with built-in vertical heat dissipation ceramic block.

Sakimichi et al. (US PG. Pub. 2011/0303399) discloses a thermal diffuser and cooling apparatus for cooling heat source using the same.
Bovensiepen et al. (US Patent 6222740) discloses a multilayer circuit board having at least one core substrate arranged therein.
Okimura (US PG. Pub. 2010/0044741) discloses a lighting device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847